Citation Nr: 1117648	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-28 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the RO that, in pertinent part, denied service connection for tinnitus.


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral hearing loss.

2.  The Veteran has tinnitus; it is at least as likely as not that the Veteran's tinnitus can be attributed to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for tinnitus.  He says that he was exposed to excessive noise during service, that he has had recurrent tinnitus ever since, and that it has worsened over approximately the last 10 years.  The Veteran's representative has advanced argument to the effect that the Veteran's tinnitus is secondary to service-connected hearing loss.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the evidence supports the Veteran's claim for service connection for tinnitus.  The report of a March 2006 VA examination shows that he has the condition.  Although the report of that examination contains a medical opinion adverse to the Veteran's claim, it appears from the Veteran's subsequent statements that that opinion was based, at least in part, on a misunderstanding of his reported history (i.e., that his tinnitus had its onset approximately 10 years prior to the examination).  The Veteran has more recently explained that his tinnitus had its onset in service, that it continued to recur after service, and that it became worse over approximately the last 10 years.  The Court has indicated that tinnitus is a disability capable of lay observation.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Under the circumstances, and in light of the further facts that the Veteran is already service connected for bilateral hearing loss, and medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of the coexisting hearing loss, see, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005), the Board finds support for the conclusion that the Veteran's tinnitus can be attributed to his period of active military service.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 3.102 (2010).  Service connection for tinnitus is therefore granted.

Because the Board is granting this claim, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), have been satisfied.  That matter is moot.


ORDER

Service connection for tinnitus is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


